MANAGEMENT’S DISCUSSION AND ANALYSIS March 6, 2014 In this Management’s Discussion and Analysis (MD&A), “we”, “Nordion”, and “the Company” refer to Nordion Inc.In this MD&A, we explain Nordion’s results of operations and cash flows for the three months ended January 31, 2014, and our financial position as of January 31, 2014. You should read this MD&A in conjunction with our audited consolidated financial statements and related note disclosures for the same period. Readers are also referred to Nordion’s 2013 audited annual consolidated financial statements, MD&A, Annual Information Form (AIF), Annual Report, and Form 40-F. These documents and additional information regarding Nordion are available on Nordion’s website at www.nordion.com or at www.sedar.comand www.sec.gov. Our MD&A is intended to enable readers to gain an understanding of Nordion’s current results of operations, cash flows and financial position. To do so, we provide information and analysis comparing our results of operations, cash flows and financial position for the current fiscal year with those of the preceding fiscal year. We also provide analysis and commentary that we believe will help investors assess Nordion’s future prospects. In addition, we provide “forward-looking statements” that are not historical facts.Accordingly, certain sections of this report contain forward-looking statements that are based on our current plans and expectations, which are subject to known and unknown important risks, uncertainties, assumptions and other factors that could cause actual results or events to differ materially from current expectations.These may include, but are not limited to, risks and uncertainties that are discussed in greater detail in the “Risk Factors” section in our 2013 AIF, and elsewhere in this MD&A. The forward-looking statements contained in this MD&A are made as of the date of this MD&A and, accordingly, are subject to change after such date.We caution our readers that actual events and results may vary materially from those anticipated in these forward-looking statements. We do not undertake any obligation to update or revise any forward-looking statements that may be contained herein, except as required by law.Additionally, we undertake no obligation to comment on expectations of, or statements made by, third parties. We have prepared our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP). Amounts are in thousands of United States (U.S.) dollars, except per share amounts and where otherwise noted. 1) Business Overview Our business Nordion is a global health science company providing market-leading products and services used for the prevention, diagnosis and treatment of disease. Our products benefit the lives of millions of people in more than 40 countries around the world and are used daily by pharmaceutical and biotechnology companies, medical-device manufacturers, hospitals, clinics and research laboratories. We have approximately 400 highly skilled employees, primarily located in Canada. We operate our Specialty Isotopes business which includes two segments: Sterilization Technologies and Medical Isotopes. These segments are supported by centralized corporate functions. We previously operated Targeted Therapies as a separate business unit which we divested during the third quarter of fiscal 2013. We report our operations as two business segments: Sterilization Technologies and Medical Isotopes, as well as certain corporate functions and activities reported as Corporate and Other,in accordance with U.S. GAAP. Sterilization Technologies Our Sterilization Technologies segment is focused on the prevention of disease through terminal (in final packaging) sterilization of medical products and devices, as well as food and consumer products. We produce and install Cobalt-60 (Co-60) radiation sources for gamma sterilization systems. We also design, construct, install, and maintain commercial gamma sterilization systems, referred to as production irradiators. We are one of the world's leading suppliers of Co-60, an isotope that produces gamma radiation that destroys harmful micro-organisms. Gamma sterilization technologies are used globally to sterilize approximately 40% of single use medical products, including disposable medical devices and supplies such as surgeon's gloves, syringes, sutures and catheters, as well as pharmaceuticals. Gamma sterilization is also used for the treatment of food and consumer products. We also sell relatively small quantities of Co-60 with higher radioactivity levels that are used in medical equipment as radiation sources for cancer treatments. We refer to this Co-60 product as sealed sources. In this application, gamma rays are used in an effort to damage tumour cells and kill them. Today, Co-60 remains a critical part of treatment for brain and other cancers because it is reliable and easier to use than other methods. Medical Isotopes Our Medical Isotopes segment primarily focuses on products used in the diagnosis and treatment of disease, including cardiac and neurological conditions, and several types of cancer. According to the World Nuclear Association, over 10,000 hospitals worldwide use radioisotopes with about 90% of the procedures being for diagnostic purposes. We sell a breadth of isotopes, which our customers incorporate into products that are used in medical procedures. Our primary product is Molybdenum-99 (Mo-99) which decays into Technetium-99 (Tc-99m), a diagnostic that is utilized in approximately 80% of nuclear medical procedures worldwide (source: World Nuclear Association). Mo-99 is produced in a nuclear reactor along with other isotopes we sell, including Xenon-133 (Xe-133) used in lung scans, Iodine-131 (I-131) used to treat hyperthyroidism, thyroid cancer and non-Hodgkin’s lymphoma, and Iodine-125 (I-125) used to treat prostate cancer. We refer to isotopes produced in nuclear reactors as Reactor isotopes. We manufacture other isotopes at our facility in Vancouver, Canada which are produced in a cyclotron; these are reported as Cyclotron isotopes.We produce a number of Cyclotron isotopes including Iodine-123 (I-123) used to diagnose thyroid disease, Strontium-82 (Sr-82) used in cardiac imaging, and Indium-111 (In-111) used to diagnose certain cancer. At our Ottawa facility, we also currently contract manufacture TheraSphere® for BTG plc (BTG). Corporate and Other Certain of Nordion’s shared corporate functions and activities are reported as Corporate and Other. Nordion is a publicly traded company listed on the Toronto Stock Exchange (TSX: NDN) and on the New York Stock Exchange (NYSE: NDZ). The number of outstanding Nordion common shares at January 31, 2014 and March 6, 2014 was 61,909,301. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS 2014 business and corporate developments Review of Strategic Alternatives In January 2013, we initiated a review of strategic alternatives with a view to enhancing shareholder value. In July 2013, we announced and completed the sale of the Targeted Therapies business to BTG, reaching the conclusion of the first phase of the strategic review. Following the sale of the TheraSphere business, during Q4 2013 and to date in 2014, we have advanced the second phase of the strategic review, and evaluated other strategic alternatives for the Company. Completing the strategic review continues to be a priority for us in fiscal 2014. Certain decisions, including the use of our current cash, are expected to be made as part of, or once the outcome of the strategic review has been finalized. While we cannot provide the current status of, or address the timeline and potential results of the strategic review, we are working diligently with the objective of reaching a successful outcome. Sterilization Technologies Co-60 Shipments The volume of Co-60 we shipped in Q1 2014 was higher than Q1 2013 but lower than Q4 2013. As previously disclosed, we continue to expect that Co-60 revenue in the first half of fiscal 2014 will be significantly higher than the first half of fiscal 2013. This is primarily due to the timing of shipments to our customers, which often varies significantly from quarter-to-quarter. The increase in revenue compared to Q1 2013 was also attributable to increased sealed source revenue and a shift in customer mix to customers that pay a higher price for Co-60. New Customer Contract In January 2014, we signed a new three-year customer contract to supply Cobalt that includes a minimum purchase commitment. Forecast revenues relating to this contract are reflected in our 2014 financial outlook. Medical Isotopes Shutdown of Competitors’ Reactors The primary reactor in Europe that supplies certain of our competitors returned to service in mid-February 2014 after shutting down in October 2013. In addition, a competitor in South Africa returned to service in January 2014 after its supply interruption started in November 2013. Additional orders resulting from these shutdowns had a positive impact on our Reactor isotopes revenue of approximately $26 million in Q1 2014. New Customer Contracts In February 2014, we signed a new one-year customer contract to supply Mo-99. In January 2014, we also signed a new two-year contract with Bracco Diagnostics (Bracco) to supply Sr-82. These contracts include minimum purchase commitments and forecast revenues are reflected in our 2014 financial outlook. Discontinuation of Bexxar® GlaxoSmithKline Inc. (GSK) discontinued the manufacture and sale of Bexxar effective February 2014. Pursuant to the terms of the existing contract, however, GSK has agreed to pay its minimum purchase commitment until October 2014. Including revenues during the close-out period, we expect Bexxar to contribute approximately $7 million revenue to our Contract Manufacturing product line during fiscal 2014. Corporate and Other Internal Investigation In 2012, we discovered potential irregularities related to potential improper payments and other related financial irregularities in connection with the supply of materials and services to the Company. As a result, we made voluntary disclosure to relevant regulators and authorities in the U.S. and Canada and commenced an internal investigation of the possible compliance issues, focusing on compliance with the Canadian Corruption of Foreign Public Officials Act (CFPOA) and the U.S. Foreign Corrupt Practices Act (FCPA). We remain unable to determine whether there will be any potential regulatory and/or enforcement action resulting from these matters or, if any such action is taken, whether it will have a material adverse effect on our business, financial position, profitability or liquidity.If regulatory or enforcement authorities determine to take action against the Company, Nordion may be, among other things, subject to fines and/or penalties which may be material. We are committed to the highest standards of integrity and diligence in our business dealings and to the ethical and legally compliant business conduct of our employees, representatives and suppliers. We continue to cooperate with regulatory and enforcement authorities. In parallel withthe internal investigation, we developed andimplemented a number of new and enhancedpolicies and procedures related to compliance. We also created and staffed a Director, Corporate Compliance position who reports to the Finance and Audit Committee. The intent of these changes is to strengthen our overall compliance framework. Credit Facility In Q1 2014, we extended our credit facility to July 31, 2014, which may be further extended on mutual agreement of the Lenders for successive subsequent periods. The terms and conditions of our extended credit facility are substantially the same, including the requirement for a specific pledge of cash collateral to fully secure letters of credits. Pension funding During Q1 2014, we made cash contributions of $5.5 million to meet our solvency funding and normal current service funding requirements. To date, we also used approximately $20 million of letters of credit to meet our solvency funding requirements, including approximately $1 million provided in February 2014. We expect to finalize our actuarial valuation in Q3 2014 for funding purposes. Until this valuation is complete, we expect to fund approximately $1 million per month by issuing letters of credit. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS Strategy and 2014 financial outlook Summary of strategic objectives We are committed to delivering long-term value to our shareholders by exploring strategic alternatives for the Company and executing our strategic plans with operational and financial discipline. The Company’s management continues to focus on building the Specialty Isotopes business. Specialty Isotopes Sterilization Technologies Our strategy for Sterilization Technologies is to maintain our market leading position and strong margins in the relatively stable gamma sterilization – Co-60 market, which is characterized by significant barriers to entry. For Nordion, this business is characterized by high margins and strong cash flows. We endeavour to maintain our segment leading position and strong margins in gamma sterilization through value-based pricing, selectively investing in growth opportunities, and the recognition of the Nordion brand as a global leader in the gamma sterilization market. We plan to selectively grow gamma sterilization sales over the long-term through innovation and the development of new product offerings that we anticipate will enable us to strengthen our relationships with current customers and facilitate our entry into new and emerging markets. We expect that our strategy will allow us to continue our market leadership and grow this business. Medical Isotopes In our Medical Isotopes segment, we are focused on optimizing the value of this business by working to secure a long-term reliable supply of reactor isotopes. With the planned end of medical isotope production from the National Research Universal (NRU) reactor at the end of 2016, we are working with potential partners to develop arrangements for long-term supply. We are also focused on delivering quality products to our customers, fulfilling back-up orders and selectively assessing opportunities to increase the utilization of our cyclotron and contract manufacturing facilities. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS 2014 financial outlook - update Despite the reduction of revenue as a result of our Targeted Therapies divestiture, we continue to expect overall total 2014 revenue and segment earnings to increase compared to fiscal 2013. Our 2014 financial outlook reflects currently estimated exchange rates and is subject to the uncertainties described in this MD&A and the risk factors outlined in our 2013 AIF. Specialty Isotopes Sterilization Technologies Despite the negative effect of current foreign exchange rates on revenue we continue to expect Sterilization Technologies revenue to increase 10% to 15% in fiscal 2014 compared to fiscal 2013 as a result of the following: · Higher Co-60 volumes; · Increased sealed source revenue; and · Higher average Co-60 pricing due to contractual price increases and a shift in customer mix to customers that pay a higher price for Co-60. The majority of revenue for Sterilization Technologies is denominated in Canadian dollars and, therefore, the recent weakening of the Canadian dollar compared to the U.S. dollar negatively impacted our revenue expectation for fiscal 2014. As in previous years, the timing of quarterly revenues for Sterilization Technologies will vary due to the timing of shipments of Co-60 to our customers. When our customers purchase Co-60, they need to shut down their production irradiator operations while the Co-60 is being loaded into the irradiator. Therefore, we coordinate the timing of this process closely with our customers in an effort to limit disruption to their operations. We continue to expect our revenue in the first half of fiscal 2014 will be significantly higher than the first half of fiscal 2013. Medical Isotopes We currently expect Medical Isotopes revenue to be approximately 40% higher in fiscal 2014 compared to fiscal 2013 with expected increases in all product groups. During fiscal 2014, we expect Reactor isotopes revenue to increase at a similar rate to the overall Medical Isotope segment primarily due to the impact of supply interruptions as discussed in the “2014 business and corporate developments” section of this MD&A. This growth is expected to more than offset the impact of revenue declines that are included in certain other customer contracts. We continue to expect Cyclotron isotope revenue to increase by 20% to 25% in fiscal 2014 compared to fiscal 2013 primarily due to an increase in Sr-82 revenue resulting from a new contract with Bracco, as discussed in the “2014 business and corporate developments” section of this MD&A. Our Contract Manufacturing activities in fiscal 2014 are expected to primarily relate to the manufacturing of TheraSphere under a Manufacturing and Support Agreement (MSA) for BTG. Due to the impact of foreign exchange we currently expect revenues from the MSA to be approximately $13 million in fiscal 2014. As previously disclosed, GSK discontinued the manufacture and sale of Bexxar during February 2014. Our contract for Bexxar extends to October 2014 and including revenues during the close-out period, we expect Bexxar to contribute approximately $7 million revenue to our Contract Manufacturing product line during fiscal 2014. Internal Investigation Costs Nordion has engaged an external legal firm, which has in turn engaged various other advisors, including an accounting firm, to conduct an internal investigation of the possible compliance issues discussed in the “2014 business and corporate developments” section of this MD&A. The internal investigation process is ongoing and we presently cannot estimate the duration or the cost of the overall internal investigation, or the work required to support regulatory and enforcement activities. Additionally, if regulatory or enforcement authorities determine to take action against the Company, Nordion may be, among other things, subject to fines and/or penalties which may be material. Our current estimate for investigation and remediation costs for fees and other expenses relating to legal and other professional firms assisting us in this matter during fiscal 2014 continues to be approximately $3 million. The cost in fiscal 2014 could vary based on, among other things, requests from regulatory and enforcement authorities and/or new findings. We incurred $0.5 million relating to the internal investigation during Q1 2014. Corporate and Other We currently expect that fiscal 2014 Corporate selling, general and administrative (SG&A) expenses will increase compared to the approximately $16 million of expense in fiscal 2013, due to higher stock based compensation and the timing of the rationalization of our G&A costs reflecting our divestiture of the Targeted Therapies business. SG&A for all segments In fiscal 2014, we continue to expect our SG&A expense to decrease compared with fiscal 2013 primarily due to the divestiture of Targeted Therapies. Our pension expense is currently expected to decrease from $6.7 million in fiscal 2013 to approximately $3 million in fiscal 2014, which represents net periodic pension costs for accounting purposes, due to the impact of relatively higher interest rates on the value of pension liabilities as well as plan amendments implemented in Q4 2013. This accounting expense does not directly change the amount of funding we are required to contribute to our pension plans. The majority of our SG&A costs are in Canadian dollars and therefore at current exchange rates we would expect to see lower reported SG&A expenses. Depreciation Depreciation expense is expected to decline by approximately $2 million in fiscal 2014 compared with fiscal 2013. Significantly reduced carrying amounts due to a Q3 2013 non-cash impairment charge of approximately $29 million, partially offset by a change in the remaining useful life estimates for certain of our fixed assets, are expected to decrease our depreciation expenses in fiscal 2014. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS Financial highlights Three months ended January 31 (thousands of U.S. dollars, except per share amounts) Revenues Sterilization Technologies Cobalt $ $ Sterilization - Other Medical Isotopes Reactor Cyclotron Contract Manufacturing Targeted Therapies TheraSphere - Consolidated segment revenues $ $ Segment earnings (loss) Sterilization Technologies $ $ Medical Isotopes Targeted Therapies - Corporate and Other Total segment earnings $ $ Depreciation and amortization Restructuring charges, net 43 11 Strategic review costs - Internal investigation costs AECL arbitration and legal costs - Pension settlement loss - Loss on Celerion note receivable - Change in fair value of embedded derivatives Consolidated operating income (loss) $ $ Basic earnings per share $ $ - Cash and cash equivalents $ $ Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS Financial results analysis In this section, we provide detailed information and analysis regarding our performance for the three months ended January 31, 2014 compared with the same period in fiscal 2013. Consolidated financial results Three months ended January 31 (thousands of U.S. dollars) % of revenues % of revenues Revenues $ 100% $ 100% Costs and expenses Direct cost of revenues 47% 48% Selling, general and administration 20% 40% Depreciation and amortization 3% 6% Restructuring charge, net 43 - 11 - Change in fair value of embedded derivatives - (1%) Other (income) expenses, net (29%) 17% Operating income (loss) $ 58% $ (11%) Interest expense (1%) (2%) Interest and dividend income 2% 3% Income tax (expense) recovery (9%) 9% Net income (loss) $ 50% $ (1%) Gross margin 53% 52% Capital expenditures from operations $ $ 98 Total assets $ $ Long term financial obligations $ $ Revenues Revenues of $70.8 million in Q1 2014 increased by $17.2 million or 32% compared with the same period in fiscal 2013. Excluding the impact of foreign exchange, revenues for Q1 2014 increased approximately 38% compared with the same period last year. The increase in revenue compared to the prior year was mainly attributable to significantly higher Mo-99 volumes shipped in Q1 2014 than Q1 2013 as a result of supply interruptions affecting our competitors. Higher Co-60 volumes also contributed to the increase in revenue in Q1 2014 compared to Q1 2013. These increases were partially offset by the decrease in TheraSphere revenue as a result of the sale of the Targeted Therapies business in July 2013 and by the weakening of the Canadian dollar as the majority of our Sterilization Technologies revenue is denominated in Canadian dollar. See further detailed analysis on current period revenues in the “Sterilization Technologies” and “Medical Isotopes”, sections of this MD&A. Gross margin Gross margins of 53% in Q1 2014 increased by 1% compared to Q1 2013. This increase is mainly attributable to higher revenue and the relatively fixed nature of production support costs. See further detailed analysis on ourQ1 2014 gross margins in the “Sterilization Technologies” and “Medical Isotopes”, sections of this MD&A. Costs and expenses Selling, general and administration (SG&A) SG&A expenses of $14.4 million in Q1 2014 decreased by $6.8 million or 32% compared with Q1 2013. The decrease was largely due the sale of the Targeted Therapies business in Q3 2013, which resulted in a net decrease of $3.3 million of SG&A expenses as compared to Q1 2013. The remaining decrease largely relates to a $3.6 million decrease in internal investigation costs and $1.2 million less pension expense in Q1 2014. We also had a favourable foreign exchange impact from the weakening of the Canadian dollar relative to the U.S. dollar as the majority of our SG&A expenses are denominated in Canadian dollars. These decreases were partially offset by a $0.8 million increase in strategic review costs incurred. Depreciation and amortization (D&A) D&A expenses of $2.3 million in Q1 2014 decreased by $1.0 million compared to Q1 2013 due to significantly reduced carrying amounts of our fixed assets offset by a change in the remaining useful life estimates as a result of the non-cash pre-tax impairment charge of approximately $29 million in Q3 2013. Restructuring charges The nominal restructuring charge in Q1 2014 was related to true-up adjustments for our Q4 2012 organizational realignment. We expect the majority of the remaining restructuring provision to be utilized during fiscal 2014. Change in fair value of embedded derivatives We have certain supply and sales contracts with European counterparties for Co-60 that are denominated in U.S. dollars. This creates embedded derivatives as our Canadian operations use Canadian dollars as its functional currency. At each period end, we mark-to-market any changes in the fair value of the embedded derivatives and record these increases and decreases as gains and losses within operating income. In Q1 2014, we recorded a loss of $0.3 million for the change in the fair value of the embedded derivatives compared to a gain of $0.3 million in Q1 2013. The changes in the fair value of the embedded derivatives were primarily driven by changes in the U.S. to Canadian dollar exchange rates and our estimated notional amount during the contract periods. These gains and losses are for accounting purposes and do not represent cash transactions in the period of reporting. Other (income) expenses, net Other income, net of $20.9 million in Q1 2014 primarily included foreign exchange gains of $20.9 million resulting from a revaluation of our cash and cash equivalents in U.S. dollars held in our Canadian dollar functional currency entity. At the end of Q1 2014, we held over $300 million of our cash and cash equivalents in U.S. dollars, including approximately $200 million of U.S. dollar cash proceeds from the sale of our Targeted Therapies business. Nordion recorded a non-cash gain of approximately $19 million related to this U.S. cash and cash equivalents balance as a result of the U.S. dollar strengthening approximately 7% compared to the Canadian dollar in the quarter. The remainder of the foreign exchange gain was a result of our other net U.S. dollar denominated assets and liabilities, which primarily relates to our U.S. dollar accounts receivable. The offset to these non-cash revaluation gains is reflected as foreign currency translation loss in accumulated other comprehensive income (AOCI) as part of shareholders’ equity. Therefore, these foreign exchange gains do not affect our reported cash and cash equivalents balance or our total shareholders’ equity. Other expenses, net of $9.4 million for Q1 2013 included $7.0 million in pension settlement loss, $2.2 million in R&D costs and a $0.2 million loss on the Celerion note receivable. Interest income, net Net interest income for both Q1 2014 and Q1 2013 was $0.5 million. Interest expense in Q1 2014 decreased by $0.5 million compared to Q1 2013. There was a write-off of deferred bank charges following our Amended and Restated credit facility that was entered into in Q1 2013. Interest income in Q1 2014 decreased by $0.6 million compared to Q1 2013, which was primarily due to a $0.5 million dividend from LCC Legacy Holdings (LCC) received in Q1 2013. Income tax (expense) recovery Tax expense for Q1 2014 was $6.5 million on the pre-tax income from continuing operations of $41.8 million. With an estimated tax rate of 25.1%, we expected a tax expense of $10.5 million for the first quarter of fiscal 2014. The net difference of $4.0 million from the expected tax expense is due to discrete tax items primarily related to foreign exchange issues resulting from the weakening Canadian dollar. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS 2) Segmented Financial Review Specialty Isotopes-Sterilization Technologies Three months ended January 31 (thousands of U.S. dollars) % of revenues % of revenues Revenues Cobalt $ 99% $ 94% Sterilization - Other 1% 6% 100% 100% Costs and expenses Direct cost of revenues 48% 52% Selling, general and administration 19% 26% Other (income) expenses, net (4%) 58 - Segment earnings $ 37% $ 21% Revenues Revenues of $19.2 million for Q1 2014 increased by $2.7 million or 17% compared to Q1 2013. The majority of revenue for Sterilization Technologies is denominated in Canadian dollars and, therefore, the weakening of the Canadian dollar compared to the U.S. dollar negatively impacted revenue. Excluding the impact of foreign exchange, revenues in Q1 2014 increased by 25% compared to Q1 2013. For Q1 2014, Cobalt revenues increased by $3.6 million or 24% compared to Q1 2013. The increase from Q1 2013 was primarily due to an increase in shipments of Co-60 including sealed sources and a shift in customer mix to customers that pay a higher price. These increases were partially offset by unfavorable foreign exchange as a result of the weakening Canadian dollar compared to the U.S. dollar. For Q1 2014, revenues from Sterilization – Other decreased by $0.9 million or 85% compared to Q1 2013 primarily due to a decrease in production irradiator refurbishments. As in prior years, the quarterly profile of revenues for Sterilization Technologies varies significantly due to the timing of our Co-60 shipments to customers and the sales of production irradiators. When our customers purchase Co-60, they need to shut down their production irradiator operations while the Co-60 is being loaded into the irradiator. Therefore, we coordinate the timing of this process closely with our customers in an effort to limit disruption to their operations. Gross margin Gross margin for our Sterilization Technologies segment was 52% for Q1 2014 compared to 48% in Q1 2013. The increase in gross margin was mainly due to a shift in customer mix as described above and the relatively fixed nature of production support costs. The unfavorable foreign exchange impact on revenue also resulted in a negative effect on gross margin. Selling, general and administration (SG&A) SG&A expenses for our Sterilization Technologies segment of $9.2 million for Q1 2014 were $0.6 million lower than Q1 2013. This decrease in SG&A was primarily due to lower pension expense for accounting purposes and a favorable foreign exchange impact. Other (income) expenses, net Other (income) expenses, net are primarily foreign exchange revaluation gains and losses for the three months ended January 31, 2014 and 2013. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS Specialty Isotopes-Medical Isotopes Three months ended January 31 (thousands of U.S. dollars) % of revenues % of revenues Revenues Reactor $ 78% $ 81% Cyclotron 13% 11% Contract Manufacturing 9% 8% 100% 100% Costs and expenses Direct cost of revenues 47% 55% Selling, general and administration (a) 7% 16% Other (income) expenses, net (3%) 1% Segment earnings $ 48% $ 28% (a)Excludes AECL arbitration and legal costs $0.5 million for the three months ended January 31, 2013, which are not included in the calculation of segment earnings. Revenues Revenues of $51.7 million for Q1 2014 increased by $26.5 million or 105% compared to Q1 2013. The majority of Medical Isotopes revenues are denominated in U.S. dollars and, therefore, foreign exchange had a nominal impact on revenues. Reactor isotopes revenues for Q1 2014 increased by 98% compared to Q1 2013 primarily due to the impact of supply interruptions affecting our competitors as described in the “2014 business and corporate developments” section of this MD&A. Cyclotron isotopes revenues for Q1 2014 increased by $3.6 million or 128% compared to Q1 2013 primarily due to an increase in Sr-82 sales, which we resumed selling in April 2013. Contract Manufacturing revenue for Q1 2014 increased by $2.8 million or 146% compared to Q1 2013. The increase was primarily due to our contract manufacturing of TheraSphere for BTG subsequent to the sale of our Targeted Therapies business in July 2013. Gross margin Gross margin of 53% for Q1 2014 was 8% higher compared to Q1 2013. This increase in gross margin was primarily due to increased revenue from Mo-99, a relatively high gross margin product, and the relatively fixed nature of production support costs. The weakening of the Canadian dollar relative to the U.S. dollar also positively impacted the overall gross margin, as the majority of our revenues are denominated in U.S. dollars. Selling, general and administration (SG&A) SG&A expenses for our Medical Isotopes segment of $3.8 million for Q1 2014 decreased by $0.4 million compared to Q1 2013. This decrease was primarily due to lower pension expense for accounting purposes and a favorable foreign exchange impact. Other (income) expenses, net Other income, net of $1.3 million are primarily foreign exchange revaluation gains for the three months ended January 31, 2014 which were partially offset by research and development (R&D) expenses of $0.4 million. Other expenses, net for the first quarter of fiscal 2013 were mainly $0.3 million of R&D costs. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS Targeted Therapies Three months ended January 31 (thousands of U.S. dollars) % of revenues % of revenues Revenues TheraSphere $ - - $ 100% Costs and expenses Direct cost of revenues - - 29% Selling, general and administration - - 44% Other expenses, net - - 15% Segment earnings $ - - $ 12% On July 13, 2013, Nordion completed the sale of its Targeted Therapies business to BTG. The results of manufacturing TheraSphere for BTG under the MSA are currently reported as part of the Contract Manufacturing product line of our continuing operations in our Medical Isotopes segment. The table above represents the historical results of our Targeted Therapies business prior to the sale for the three months ended January 31, 2013. Corporate and Other Three months ended January 31 (thousands of U.S. dollars) Costs and expenses Selling, general and administration (a) $ $ Other income, net(b) Segment earnings (loss) $ $ (a)Excludes internal investigation costs of $0.5 million (2013 - $4.1 million) and strategic review costs of $0.8 million (2013 - $nil) for the three months ended January 31, 2014 which are not included in the calculation of segment earnings (loss). (b)Excludes a pension settlement loss of $7.0 million and a loss on Celerion note receivable of $0.2 million for the three months ended January 31, 2013 which are not included in the calculation of segment loss. Selling, general and administration (SG&A) Corporate SG&A expenses of $5.6 million for Q1 2014 increased by $2.7 million compared to Q1 2013 primarily due to an increase of $1.7 million in G&A costs associated with central functions previously allocated to Targeted Therapies and $0.7 million higher stock based compensation primarily reflecting the increase in stock price. Other income, net Other income, net of $18.8 million primarily represents foreign exchange revaluation gains during the first quarter of fiscal 2014 resulting from a revaluation of our cash and cash equivalents in U.S. dollars held in our Canadian dollar functional currency entity. We received and currently retain approximately $200 million of U.S. dollar cash proceeds from the sale of our Targeted Therapies business which occurred in Q3 2013. The offset to this non-cash revaluation gain is reflected as foreign currency translation loss in AOCI as part of shareholders’ equity. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS 3) Quarterly Financial Analysis Sequential financial analysis In this section, we provide a summary of selected financial information for each of the eight most recently completed quarters. (thousands of U.S. dollars, except per share amounts) Trailing four quarters January 31 October 31 July 31 April 30 Revenues Cobalt $ Sterilization-other 94 Sterilization Technologies Reactor Cyclotron Contract Manufacturing Medical Isotopes TheraSphere - - Targeted Therapies - - $ Segment earnings (loss) Sterilization Technologies Medical Isotopes Targeted Therapies - - Corporate and Other $ Net income $ Basic and diluted earnings per share $ (thousands of U.S. dollars, except per share amounts) Trailing four quarters January 31 October 31 July 31 April 30 Revenues from continuing operations Cobalt $ Sterilization-other Sterilization Technologies Reactor Cyclotron Contract Manufacturing Medical Isotopes TheraSphere Targeted Therapies $ Segment earnings (loss) Sterilization Technologies Medical Isotopes Targeted Therapies Corporate and Other $ Net (loss) income $ Basic and diluted (loss) earnings per share $ $ - $ $ $ Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS Revenues from continuing operations Sterilization Technologies Sterilization Technologies revenues of $19.2 million in Q1 2014 decreased by $3.8 million or 17% compared to Q4 2013 primarily due to a reduction in Cobalt volumes as well as the weakening Canadian dollar relative to the U.S. dollar. Co-60 revenues can vary significantly quarter-to-quarter due to the timing of our shipments to customers. The shipments are planned between Nordion and our customers and are forecasted several months in advance. Medical Isotopes Medical Isotopes revenue increased by $23.3 million or 82% in Q1 2014 compared to Q4 2013 primarily due to the impact of supply interruptions that affected our competitors as described in the “2014 business and corporate developments” section of this MD&A. Segment earnings (loss) Sterilization Technologies Sterilization Technologies segment earnings of $7.1 million in Q1 2014 decreased by $0.5 million or 7% compared to Q4 2013. Quarter-to-quarter Sterilization Technologies segment earnings are primarily impacted by the volume of Co-60 shipped. Medical Isotopes Medical Isotopes segment earnings of $25.1 million in Q1 2014 increased by $17.2 million or 220% compared to Q4 2013. This is primarily due to revenue increases described above. Corporate and Other Corporate and Other segment earnings of $13.2 million in Q1 2014 increased by $15.4 million from a $2.3 million segment loss in Q4 2013 mainly due to the favourable impact of non-cash foreign exchange revaluation gains. Balance sheet insights To assist your understanding of our balance sheet accounts, we have briefly summarized a number of items below that are recorded in our balance sheet and described in more detail in our financial statement notes. Embedded derivatives Included in Other current assets and Accrued liabilities are embedded derivatives assets and liabilities of $1.8 million and $4.0 million, respectively, as of January 31, 2014. These relate to certain long-term supply contracts that are denominated in currencies that are not the functional currency of either party to the agreements. These embedded derivatives can fluctuate significantly from period to period as they are based on notional amounts exceeding $84 million at January 31, 2014, and are revalued at the end of each reporting period based on changes in currency exchange rates relative to the Canadian dollar. Investment in Celerion, Inc. (Celerion) & note receivable from Celerion Long-term investments include our 15% minority interest in Celerion, carried at $1.5 million, and a note receivable from Celerion, carried at $7.9 million. The face value of the note as of January 31, 2014 is $8.3 million, with the carrying value reflecting discount rates of 28% and 8% for unsecured and secured cash flows, respectively. The note has a five-year term to March 2015 bearing interest at 4% per annum which is accruing to the principal amount of the note. Our exposure to losses with respect to Celerion is limited to the carrying amount of this note receivable and our minority interest in Celerion. Investment in LCC Legacy Holdings (LCC) Included in Long-term investments is our investment in LCC, a privately held investment fund management company that has long-term investments in development-stage enterprises. We record this investment using the equity method of accounting and the carrying amount of this investment is $nil as of January 31, 2014, resulting from cumulative dividends received and equity losses recorded in prior periods.We have no further exposure to losses with respect to LCC as our exposure is limited to the carrying amount of this investment. Financial instrument pledged as security on long-term debt & Long-term debt Included in Notes receivable and Other long-term assets is a financial instrument with a carrying value of $38.3 million as of January 31, 2014. This financial instrument is classified as held to maturity and is not readily tradable. Included in Long-term debt is a non-interest-bearing Canadian government loan with a carrying value of $38.3 million as of January 31, 2014. The cash inflow of the financial instrument exactly offsets the cash outflow of the long-term debt. We have pledged the financial instrument as security to offset the long-term debt, effectively resulting in net nil debt. Deferred tax assets We have recorded net current and non-current deferred tax assets of $58.7 million as of January 31, 2014. These assets relate to our Canadian operations and can be used to reduce future cash taxes in Canada. Our total deferred tax assets are primarily comprised of $53.4 million of net capital loss carryforwards, $34.4 million of Canadian federal investment tax credits, $6.8 million of non-capital loss carryforwards and various other temporary differences totaling $17.5 million. We have recorded a valuation allowance of $41.8 million, as well as an $11.6 million uncertain tax position reserve, on our capital loss carryforward assets. Assets and liabilities related to captive insurance As of January 31, 2014, our captive insurance liabilities include outstanding loss reserves of $nil and the incurred but not reported loss reserves of $2.1 million which are included in Accrued liabilities and Other long-term liabilities, respectively. Relating to these insurance liabilities and the operation of our captive insurance entity, we have restricted cash of $4.7 million included in Restricted cashas of January 31, 2014. Liabilities retained from divested and discontinued operations Included in Accrued liabilities is $9.5 million related to an arbitration ruling in our dispute with Life Technologies Corporations (Life).We subsequently filed a Statement of Claim against Life and have not paid the $9.5 million settlement payment pending the outcome of this new claim. Accrued liabilities also includes a provision of $2.5 million to address certain uninsured U.S. Food and Drug Administration (FDA) claims related to the Company’s discontinued bioanalytical operations in its former Montreal, Canada, facilities. Nordion Inc. Interim Report January 31, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS 4) Consolidated Liquidity and Capital Resources Cash flows We have summarized our cash flows from operating, investing and financing activities, as reflected in our consolidated statements of cash flows, in the following table: Three months ended January 31 (thousands of U.S. dollars) Cash provided by operating activities $ $ Cash used in investing activities Cash used in financing activities - - Effect of foreign exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents during the period $ $ Summary of cash flow activities for the three months ended January 31, 2014 We had a net cash inflow of $22.9 million from our operations and other changes in working capital. With these cash inflows and our cash on hand, we used cash in the following activities: · $6.0 million for annual incentive plan payouts; · $5.7 million for pension solvency funding and current service contributions; · $5.5 million for tax installments; · $3.6 million for annual prepaid insurance payments; · $2.3 million for capital expenditures; · $1.7 million for internal investigation costs; and · $1.7 million for professional fees related to our fiscal 2013 audit and strategic review costs. Continuing operating activities Cash provided by our operating activities for Q1 2014 was $3.5 million compared to $14.1 million for Q1 2013. We recorded a net income of $35.3 million for Q1 2014, which includes a non-cash foreign exchange revaluation gain of $20.9 million. In Q1 2014, our accounts receivable increased by $5.8 million, other current assets and long-term assets increased by $7.8 million and our accounts payable and accrued liabilities decreased $2.9 million. Continuing investing activities We used cash of $1.9 million for investing activities in Q1 2014 compared with $36.3 million in Q1 2013. Our activities in Q1 2014 include $2.3 million of capital asset additions partially offset by a net decrease of our restricted cash of $0.4 million. Our activities in Q1 2013 primarily included an increase in restricted cash of $36.2 million as pledged cash collateral for the letters of credit issued following our Amended and Restated credit facility entered in January 2013. Continuing financing activities We did not have any financing activities in the three months ended January 31, 2014 and 2013. Liquidity (thousands of U.S. dollars) January 31 October 31 Change Cash and cash equivalents $ $ (1%) Current ratio 10% Our cash and cash equivalents of $319.5 million as of January 31, 2014 was $3.6 million lower than the $323.1 million we had as of October 31, 2013. As we discussed in the “Cash flows” section above, the decrease was primarily due to $6.0 million of annual incentive plan payouts, $5.7 million for pension contributions, $5.5 million for tax installments, $3.6 million for prepaid insurance payments and other cash outflow items discussed in the “Cash flows” section above. The decrease in cash and cash equivalents was partially offset by a $22.9 million net cash inflow from our operations and other changes in working capital. Our current ratio of 5.5 as of January 31, 2014 increased from 5.0 as of October 31, 2013. The current ratio is calculated as current assets divided by current liabilities. The increase in our current ratio is primarily due a reduction in accounts payable and accrued liabilities with a partially offsetting increase in other current assets. As of January 31, 2014, our restricted cash of $37.8 million (October 31, 2013 - $40.8 million) related to $32.8 million for outstanding letters of credit in support of future site decommissioning remediation costs and funding for our pension liabilities, $4.7 million related to funds for insurance liabilities, and $0.3 million of collateral issued against future letters of credit. Credit facility Amended and Restated Credit facility Our Amended and Restated credit facility consists of a $20 million revolving credit facility and a separate facility of up to $60 million to be used for the issuance of letters of credit. Each material subsidiary of Nordion jointly and severally guaranteed the obligations of the borrower to the lenders. The credit facilities are secured by floating and fixed charges over the assets of the borrower and guarantors including, but not limited to, accounts receivable, inventory and real property with the latter facility to be fully secured with a specific pledge of cash collateral. The credit facilities are subject to customary positive, negative and financial covenants. Our credit facility allows us to borrow Canadian and U.S. dollars by way of Canadian dollar prime rate loans, U.S. dollar base rate loans, U.S. dollar Libor loans, the issuance of Canadian dollar banker’s acceptances and letters of credit in Canadian and U.S. dollars. During Q1 2014, we extended our credit facility to July 31, 2014, which may be further extended on mutual agreement of the Lenders for successive subsequent periods. The credit facility is primarily for general corporate purposes. As of January 31, 2014, we have not used the credit facility for borrowing; however, we had $34.4 million of letters of credit issued under this credit facility as well as $0.3 million collateral issued against future letters of credit. Pension For funding purposes, we are required by regulation to update our actuarial valuation of our main defined benefit pension plan as of January 1, 2014. During the calendar year of 2013, we have seen a higher than expected return on our pension plan’s equity investments and, to date, interest rates have increased significantly compared with the prior year-end rates. The higher interest rates have lowered the return on debt securities; however, there is a greater reduction in our pension liabilities which are calculated based on a discounted rate derived from current interest rates. In addition, there have been changes to Canadian actuarial guidance that are now in effect, which we currently believe, will result in no change to an increase in funding requirements. We currently believe that the net impact of the returns on assets, changes in interest rates and changes to actuarial guidance on overall funding will result in a reduction in funding requirements compared with 2013. Based on the actuarial valuation as at January 1, 2013, completed in Q3 2013, our annual funding requirements were approximately $16 million, including approximately $3 million of current service cost contributions in fiscal year 2013, in order to reduce the projected regulatory solvency deficit and meet our normal funding requirements. The deficit has arisen due to falling real interest rates where the pension liabilities increased more than the increase in the value of pension assets. The actual funding requirements which are amortized over a five-year funding period will be dependent on subsequent annual actuarial valuations. These amounts are estimates, which may change with actual investment performance, changes in interest rates, any pertinent changes in government regulations, and any voluntary contributions. As a result of either changes to annual valuations or the three-year averaging used in the deficit calculation under applicable regulations, funding requirements may extend beyond the five year funding period. During Q1 2014, we made cash contributions of $5.5 million to meet our solvency funding and normal current service funding requirements. To date, we also used approximately $20 million of letters of credit to meet our solvency funding requirements, including approximately $1 million provided in February 2014. We expect to finalize our actuarial valuation in Q3 2014 for funding purposes. Until this valuation is complete, we expect to fund approximately $1 million per month by issuing letters of credit. Our annual pension solvency funding requirements are calculated on a calendar-year basis. Future liquidity risk and requirements Liquidity risk is the risk that an entity will encounter difficulty in satisfying its financial obligations as they become due. We manage our liquidity risk by forecasting cash flows from operations and anticipated investing and financing activities. However, the timing and amounts of expenditures and inflows of cash are uncertain and obligations may arise that we are unable to forecast including, among other things, potential fines and penalties from regulators or enforcement authorities associated with our internal investigation. We believe that cash on hand will be sufficient to meet the anticipated requirements for current operations, capital expenditures, pension funding, internal investigation costs, litigation costs, contingent liabilities including FDA-related settlements, the Life arbitration settlement, and restructuring costs. Under our credit facility we have $34.4 million of letters of credit and $0.3 million of collateral issued against future letters of credit. If we were to lose access to our credit facility and/or have a significantly increased cash requirement for operations or other liabilities, the Company may be required to obtain additional capital from other sources. Contractual obligations Subsequent to the sale of MDS Pharma Early Stage (Early Stage), we have retained litigation claims and other costs associated with the U.S. FDA’s review of our discontinued bioanalytical operations in Montreal, Canada and certain other contingent liabilities. We have also retained certain liabilities related to pre-closing matters. Under certain circumstances, we may be required to assume additional liabilities that could result in future cash payments. Indemnities and guarantees In connection with our various divestitures, we agreed to indemnify buyers for actual future damage suffered by the buyers related to breaches, by us, of representations and warranties contained in the purchase agreements. In addition, we have retained certain existing and potential liabilities arising in connection with such operations related to periods prior to the divestitures. To mitigate our exposure to certain of these potential liabilities, we maintain errors and omissions insurance and other insurance. We are not able to make a reasonable estimate of the maximum potential amount that we could be required to pay under these indemnities. We have not made any significant payments under these types of indemnity obligations in the past. Arbitration with Life Technologies Corporations As part of the sale of MDS Analytical Technologies completed in Q1 2010, our joint venture partnership with Applied Biosystems, a division of Life Technologies Corporations (Life), was dissolved. A disagreement arose between the former partners (Nordion and Life) as to the appropriate treatment of certain inventory sold by the partnership to Applied Biosystems prior to the dissolution of the joint venture partnership. The disagreement was submitted to arbitration and the arbitrator in the hearing ruled in favour of Life. As a result, we recorded a settlement loss of approximately $9.5 million in our results of discontinued operations in Q3 2011. Subsequent to the arbitrator’s ruling, on September 30, 2011, we filed a Statement of Claim against Life in the Ontario Superior Court of Justice seeking recovery of approximately C$30 million and requesting the $9.5 million settlement payment be stayed pending the outcome of this new claim. In December 2011, Life filed its statement of defense. In March 2012, Nordion filed a motion for summary judgment, requesting damages of $35 million and a stay of the previous arbitration award. In May 2012, Life filed a motion to dismiss. A schedule for the hearing of motions has yet to be set. Affidavits and expert reports in support of the action have been prepared and delivered by Nordion. Life has retained experts and is in the process having reports prepared. Motions related to the claim are scheduled to be heard in Q3 2014. We have not paid the $9.5 million to date. Capitalization Our long-term debt of $38.6 million as of January 31, 2014, is primarily a non-interest-bearing Canadian government loan maturing in 2015, which we have fully secured with a long-term financial instrument that we have included in Other long-term assets in our consolidated statements of financial position. Our shareholders’ equity as of January 31, 2014, was $464.1 million compared with $459.6 million as of October 31, 2013, primarily due to net income of $35.3 million that was partially offset by $30.6 million of foreign currency translation with the weakening of the Canadian dollar relative to the U.S. dollar. Off-balance sheet arrangements We do not have any relationships with unconsolidated entities or financial partnerships, such as entities referred to as structured finance or special purpose entities, which are established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity or capital expenditures or capital resources that are material to investors other than operating leases and derivative instruments. Derivative instruments As of January 31, 2014, we held approximately $13 million (October 31, 2013 - $25 million) notional amount of foreign exchange forward contracts designated as cash flow hedges.During Q1 2014, we recorded a $0.7 million realized loss and a $1.1 million unrealized loss for our foreign exchange forward contracts designated as cash flow hedges. As of January 31, 2014, we held no derivatives designated as fair value or net investment hedges. As of January 31, 2014, we identified certain embedded derivative assets with a fair value of $1.8 million (October 31, 2013 - $0.1 million) and embedded derivative liabilities with a fair value of $4.0 million (October 31, 2013 - $1.9 million), which have a total notional amount of approximately $84 million (October 31, 2013 – $46 million). During Q1 2014, we recorded a $0.3 million loss for the change in the fair value of the embedded derivatives, compared to a $0.3 million gain in Q1 2013. Litigation For full descriptions of our material litigation, see the “Legal Proceedings” section of our 2013 AIF. Bioequivalence studies During fiscal 2009, we were served with a Statement of Claim from Apotex Inc., filed with the Ontario Court of Justice, related to repeat study and mitigation costs of $4.5 million (C$5 million) and loss of profit of $26.9 million (C$30 million). This action relates to certain bioequivalence studies carried out by our former MDS Pharma Services business unit at its Montreal, Canada facility from January 1, 2000, to December 31, 2004. We maintain reserves in respect of repeat study costs as well as errors and omissions insurance. We have assessed this claim and have accrued amounts related to the direct costs associated with the repeat study costs in its FDA provision. No specific provision has been recorded related to the claim for lost profit, other than insurance deductible liabilities that have been fully paid. The Company has filed a Statement of Defence and is vigorously defending this action. Examinations for discovery are currently ongoing. 5) Accounting and Control Matters Recent accounting pronouncements In July 2013, the Financial Accounting Standards Board (FASB) issued ASU 2013-11, Income Taxes (Topic 740) Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similiar Tax Loss, or a Tax Credit Carryforward Exists (“ASU 2013-11”). ASU 2013-11 updates accounting guidance related to the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. This guidance resolves the diversity in practice in the presentation of unrecognized tax benefits in those instances.This guidance is effective prospectively for annual periods beginning after December 15, 2013 and interim periods within those annual periods.We plan to adopt ASU 2013-11 beginning November 1, 2014. We do not anticipate that these changes will have a significant impact on its consolidated financial statements. In March 2013, the FASB issued ASU 2013-05, Foreign Currency Matters (Topic 830) Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity (“ASU 2013-05”). ASU 2013-05 updates accounting guidance related to the application of consolidation guidance and foreign currency matters. This guidance resolves the diversity in practice about what guidance applies to the release of the cumulative translation adjustment into net income. This guidance is effective prospectively for annual periods beginning after December 15, 2013 and interim periods within those annual periods.We plan to adopt ASU 2013-05 beginning November 1, 2014. We do not anticipate that these changes will have a significant impact on its consolidated financial statements. International Financial Reporting Standards We have been monitoring the deliberations and progress being made by accounting standard setting bodies and securities regulators both in the U.S. and in Canada with respect to their plans regarding convergence to International Financial Reporting Standards (IFRS). We currently expect to adopt IFRS as our primary reporting standard when the U.S. Securities and Exchange Commission requires domestic registrants in the U.S. to transition to IFRS. Disclosure controls and procedures Disclosure controls and procedures are designed to provide reasonable assurance that all relevant information is gathered and reported to senior management, including the Chief Executive Officer (CEO) and the Chief Financial Officer (CFO), on a timely basis so that appropriate decisions can be made regarding public disclosure. We, including the CEO and CFO, have evaluated the effectiveness of our disclosure controls and procedures as defined in the rules of the U.S. Securities and Exchange Commission and the Canadian Securities Administrators.Based on that evaluation, we, including the CEO and CFO, have concluded that, as a result of the material weakness described below in our report on internal control over financial reporting, disclosure controls and procedures were not effective as of January 31, 2014. Internal control over financial reporting Management of Nordion, under the supervision of the CEO and CFO, is responsible for the design and operation of internal control over financial reporting and evaluates the effectiveness of these controls on an annual basis using the original framework and criteria established in Internal Control – Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. Our assessment included extensive documenting, evaluating, and testing of the design and operating effectiveness of our internal controls over financial reporting.Based on the assessment performed as at October 31, 2013 and because of the material weakness described below, management concluded that internal control over financial reporting was not effective as of October 31, 2013.A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim consolidated financial statements will not be prevented or detected on a timely basis. As of October 31, 2013, the Company did not maintain effective internal control over financial reporting in the accounting for income taxes principally related to historical transactions. Specifically, management has not yet completed a process of reviewing and evaluating the accounting and reporting of its income tax accounts based on the complex transactions principally arising from prior years, particularly considering the reduced size and scope of the Company which has resulted in a significantly reduced level of materiality. While this material weakness is not pervasive in scope, there is a reasonable possibility that a material misstatement of our annual or interim consolidated financial statements will not be prevented or detected on a timely basis. Remediation of the material weakness from the prior year and related material changes in internal control over financial reporting As at the end of fiscal 2010, Management had concluded that the technical complexity and volume of work associated with the strategic repositioning plan placed substantial demands on the Company’s tax resources, which in turn diminished the operating effectiveness of our internal controls for both routine and non-routine income tax accounting and reporting. We concluded at that time that a material weakness existed in our internal controls over the financial reporting of the accounting for income taxes principally related to historical transactions. In particular, several large divestitures of Nordion Inc. businesses occurred in fiscal periods that had yet to undergo audits by taxation authorities.Certain of these divestitures were larger than the remaining current Nordion business. Management had not completed the process of evaluating the accounting and reporting of its income tax accounts based on these complex and large transactions principally arising from prior years, particularly considering the reduced size and scope of the Company which had resulted in a significantly reduced level of materiality. Management determined that the most effective balancing of costs, control, and shareholder interests was to work with the taxation authorities to expedite the audits, resolve issues, and close out the fiscal years audit exposure. This initiative has been ongoing for several years. During fiscal 2013, Management implemented a number of measures designed to remediate these identified control deficiencies including: · augmenting technical accounting and tax resources with external support from professional accounting firms other than our independent registered public accounting firm; · working with various taxation authorities to expedite their audits of our open tax years; and · further strengthening of the design of internal controls over complex and non-routine transactions. During Q1 2014, we continued to enhance our accounting and reporting for our income tax accounts related to the complex transactions of prior years and to work with taxation authorities to expedite their audits and to resolve audit issues on a timely basis. The measures noted above, along with the effective settlement of certain of our higher risk legacy tax audit years with complex and large transactions, have allowed us to make substantial progress on this matter. However, as at January 31, 2014, we do not consider the reported material weakness related to income taxes to have been remediated.We intend to continue our efforts to strengthen and enhance our disclosure controls and procedures and internal control over this identified area of deficiency until the material weakness is fully remediated. Caution regarding forward-looking statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including under applicable Canadian securities laws and the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995.This document contains forward-looking statements, including but not limited to, statements relating to our expectations with respect to: our business strategy, the competitive landscape and our position within it; our strategic review; expectations for fiscal 2014 revenue, gross margin, segment earnings and expenses; Co-60 sales in fiscal 2014; factors influencing our commercial success; the demand for and supply of our products and competing products; the supply of the inputs for our products; potential outcomes of current legal proceedings and our internal investigation; our pension funding; the potential for additional legal and regulatory proceedings; our research and development initiatives; our estimates of future site remediation costs; our intentions with respect to our liquidity levels and access to capital; and more generally statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “will”, “could”, “should”, “would”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “project”, “expect”, “intend”, “indicate”, “forecast”, “objective”, “optimistic”, “assume”, “endeavour”, and similar words and expressions are intended to identify forward-looking statements. Forward-looking statements are necessarily based on estimates and assumptions made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors that we believe are appropriate in the circumstances, but which are inherently subject to significant business, political, economic and competitive uncertainties and contingencies. Known and unknown factors could cause actual results to differ materially from those projected in the forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, but are not limited to, the following factors, which are discussed in greater detail in the “Risk Factors” described in section 5 of our 2013 AIF; and our success in anticipating and managing those risks: business interruptions; sources of supply; ongoing internal investigation; risks related to any strategic transaction; shareholder activism; customer concentration; external forces and changes in industry trends; handling and storage of hazardous and radioactive materials at the Company’s primary operating locations; anti-corruption and fraud and abuse risk; complex and costly regulation applicable to the Company; risks relating to the Company’s defined benefit pension plans; risks arising from doing business in various countries around the world; risks related to the divestiture of the Targeted Therapies business unit; significant competition facing the Company; long-term supply commitments of Co-60; competition laws; tax reassessment risk; effectiveness of internal controls; significant fluctuation in the Company’s business, financial condition, and results of operations; risks related to insurance coverage; current and future claims, litigation and regulatory proceedings; uncertain disposal and decommissioning costs; dependence on information technology (IT) systems and communication systems; results adversely affected by foreign currency exchange rates; labour relations; risks related to the Company’s credit facility agreement; compliance with laws and regulations affecting public companies; dependence upon the services of key personnel; reduced demand for the Company's products and services and increased expenses due to regulations or changes in regulations; economic conditions; intellectual property protection; and volatility of share price and dividend policy. The foregoing list of factors that may affect future results is not exhaustive.By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved. When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We caution readers not to place undue reliance on our forward-looking statements, as a number of factors, including but not limited to the risk factors listed above and further described in section 5 of our 2013 AIF, could cause our actual results, performance or achievements to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements. We do not assume any obligation to update or revise any forward-looking statements, whether written or oral, that may be made from time to time by us or on our behalf, except as required by applicable law. Trademarks Nordion®, Science Advancing Health®, and GammaFIT™ are trademarks or registered trademarks of Nordion Inc. or its subsidiaries. TheraSphere® is a registered trademark of Theragenics Corporation used under license by BTG plc. Bexxar®is a registered trademark of GlaxoSmithKline Inc. Nordion Inc. Interim Report January 31, 2014
